Order granting plaintiffs an inspection and discovery in an action for damages for fraud modified by striking out the next to the last ordering paragraph and substituting therefor a provision that the inspection and discovery shall be confined to units wherein the houses purchased by plaintiffs are located, and as so modified the order is affirmed, without costs, and without prejudice to plaintiffs making another application if the inspection and discovery hereby permitted prove abortive to show the cost of the acquisition of the land and the construction of the houses purchased by plaintiffs. In our opinión the order is too broad. The inspection may proceed on five days’ notice at the place and hour stated in the order. Lazansky, P. J., Davis, Johnston, Adel and Taylor, JJ., concur.